DETAILED ACTION
Response to Arguments
Applicant’s amendments filed 4/14/22 have been entered.  Currently claims 1-9, 11-12, 14-33 are pending and claims 10, 13, 26 and 29 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12, 14-17 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (US Publication 20150252209) in view of Mott (US Publication 20020014297) and Ong et al (US Publication 20080017307).
a.	As to claims 1-9, 11, 14, and 33, Tian et al disclose a UV curable composition for flooring, comprising an acrylate component, a photoinitiator, an amine synergist and an abrasive agent (abs).  The UV composition comprises a urethane acrylate oligomer (paragraph 55), trimethylol propane triacrylate as a multifunctional monomer (55), 1-hydroxycyclohexyl phenyl ketone as the photoinitiator (paragraph 45), silicon carbide as an abrasive resistant particle (paragraph 47) and antimicrobial agents (paragraph 54).  As to claims 5, and 7 these claims are met as claim 4 is met with the use of a multifuncational monomer, further the composition can comprise isobornyl acrylate.  However this reference is silent to the use of silicon carbide wherein at least 90% of the particles are less than 45 microns and specific anti-microbial agent.
b.	Mott discloses the use of silicon carbide, in a size of 50 nms to 150 microns as an abrasive resistant particle.
c.	It would have been obvious to one of ordinary skill in the art and used all of the silicon carbide in a size of 50 nm as suggested by Mott as it would improve the abrasion and wear resistance of the layer and it would be overlapping in scope to use particles that are all 50 nm.  Since all the particles would be 50nm that would meet the claim of at least 90% of the SiC particles being less than 45 microns.  See MPEP 2144.06. 
d.	Ong et al discloses the use of N-butyl-1,2-benzisothiazolin-3-one as an antimicrobial agent used within flooring.
e.	It would have been obvious to one of ordinary skill in the art to have modified Tian and Mott used the antimicrobial agent as suggested by Ong as it would be a suitable alternative for flooring.  See MPEP 2144.06.


f.	As to claim 12, the silicon carbide can be present in an amount of 10 wt% of the composition (paragraph 47).

c.	As to claims 15 and 16, the antimicrobial additive can be present in an amount of .1 wt% of the composition (paragraph 67).

d.	As to claim 17, the coating composition can have the oligomer present in an amount of 45% preferable (paragraph 56).  

e.	As to claim 23, the coating composition can further comprise silica as a flatting agent (paragraph 48).  

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (US Publication 20150252209), Mott (US Publication 20020014297) and Ong et al (US Publication 20080017307) in view of Dae (KR 101726574 which is being machine translated).
a.	Tian et al, Mott and Ong et al render claim 1 for the reasons noted above, however this reference is silent to a first and second coating.
b.	Dae discloses a UV curable coating composition for abrasion resistance and protection of a substrate.  The UV curable composition is comprised of three layers, wherein the second layer (upper layer) has an oligomer in an amount of 60 wt%.
c.	It would have been obvious to of ordinary skill in the art and formed the UV coating of Tian as a multilayer coating system as suggested in Dae as it would increase the abrasion resistance and protection of the substrate. 

d.	As to claim 19, Tian discloses that the monomer can be present in an amount of 5-70 percent which overlaps the claim.

e.	As to claims 20 and 21, Tian discloses that the monomers can be present in an amount of 5-70 wt%, however is silent to the amount of a first monomer at 25-35 wt% and a second monomer from about 1 to 5wt% in the first coating and a first monomer at 15 to 25 wt, a second monomer in an amount of 5 to 15wt% and a third monomer in an amount of 1-5 wt%.  
It would have been obvious to one of ordinary skill in the art to have modified Tian and formed the composition with the desired amount of monomer in each layer as Tian discloses that the coating can have monomers present in an amount of 5 to 70% of the layer and therefore one of ordinary skill in the art would know how to adjust the amount of each monomer within the coating to achieve a desired end result.

f.	As to claim 22, Tian disclose 5 wt% of a photoiniator (paragraph 6) within the coating composition.  

Claims 24, 25, 27, 28, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (US Publication 20150252209), Mott (US Publication 20020014297) and Ong et al (US Publication 20080017307) and Reenberg (US Publication 20140178694).
a.	As to claim 24 25, 27 and 30, Tian et al disclose a UV curable composition for flooring, comprising an acrylate component, a photoinitiator, an amine synergist and an abrasive agent (abs).  The UV composition comprises a urethane acrylate oligomer (paragraph 55), trimethylol propane triacrylate as a multifunctional monomer (55), 1-hydroxycyclohexyl phenyl ketone as the photoinitiator (paragraph 45), silicon carbide as an abrasive resistant particle (paragraph 47) and antimicrobial agents (paragraph 54).  However this reference is silent to the use of silicon carbide wherein at least 90% of the particles are less than 45 microns and specific anti-microbial agent.
b.	Mott discloses the use of silicon carbide, in a size of 50 nms to 150 microns as an abrasive resistant particle.
c.	It would have been obvious to one of ordinary skill in the art and used all of the silicon carbide in a size of 50 nm as suggested by Mott as it would improve the abrasion and wear resistance of the layer and it would be overlapping in scope to use particles that are all 50 nm.  Since all the particles would be 50nm that would meet the claim of at least 90% of the SiC particles being less than 45 microns.  See MPEP 2144.06. 
d.	Ong et al discloses the use of N-butyl-1,2-benzisothiazolin-3-one as an antimicrobial agent used within flooring.
e.	It would have been obvious to one of ordinary skill in the art to have modified Tian and Mott used the antimicrobial agent as suggested by Ong as it would be a suitable alternative for flooring.  See MPEP 2144.06.
f.	Reenberg discloses a flooring, wherein a printed décor layer is protected with a UV curable urethane acrylate layer on a base layer.
g.	It would have been obvious to one of ordinary skill in the art to have used the UV curable composition of Tian, Mott and Ong to protect the print layer of Reenberg or added a decorative layer between the substrate and UV layer of Tian, Mott and Ong as it would be obvious to one of ordinary skill in the art as one of ordinary skill would know that the UV curable layer of Tian would be a suitable alternative to Reenberg.  See MPEP 2144.06.  Further the addition of a decorative layer of Tia, Mott and Ong would allow for a more aesthetically please flooring.  The flooring would therefore have a transparent wear layer as Reenberg uses a urethane acrylate to protect the décor layer.

h.	As to claim 28, the silicon carbide can be present in an amount of 10 wt% of the composition (paragraph 47).

e.	As to claims 31 and 32, the antimicrobial additive can be present in an amount of .1 wt% of the composition (paragraph 67).

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. 
a.	Applicant’s argue that that the prior art refences fails to teach the limitation of at least 50% of the SiC particles being less than 45 microns.  The examiner respectfully disagrees and states that the Mott references allows for SiC particles to be 50nm.  Therefore when all the particles used are 50nm which is overlapping in range with the suggested reference of Mott the claims will be met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785